TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00369-CV


In re Michael McCann




ORIGINAL PROCEEDING FROM RUNNELS COUNTY


M E M O R A N D U M   O P I N I O N

		On June 1, 2012, relator Michael McCann filed a petition for writ of mandamus,
seeking to compel the trial court to rule on his motion for default and summary judgment.  The trial
court has since provided this Court with a final order, signed on August 2, 2012, granting McCann's
motion for default judgment.  Accordingly, this petition for writ of mandamus is now moot.  We
dismiss the petition for writ of mandamus.

						__________________________________________
						Diane M. Henson, Justice
Before Justices Puryear, Pemberton, and Henson
Filed:   August 22, 2012